15-10940-tmd Doc#325 Filed 11/29/18 Entered 11/29/18 13:34:47 Main Document Pg 1 of
                                         4
15-10940-tmd Doc#325 Filed 11/29/18 Entered 11/29/18 13:34:47 Main Document Pg 2 of
                                         4
15-10940-tmd Doc#325 Filed 11/29/18 Entered 11/29/18 13:34:47 Main Document Pg 3 of
                                         4
15-10940-tmd Doc#325 Filed 11/29/18 Entered 11/29/18 13:34:47 Main Document Pg 4 of
                                         4
